Robinson, J.
(dissenting). In this case cashier Newberry appeals to this court from a verdict and judgment against him for obtaining from the plaintiff $480, and interest, by fraud and undue influence. Ry some smoothness he obtained from the plaintiff a one-sided land listing document, which is a fraud on its face. It is in this form:
September 28, 1909.
For $1 in hand paid by G-. S. Newberry I hereby grant him an exclusive option for sixty days on purchase or sale of the following lands:
South -J of 22, northwest of 26, all in 141, R. 65, including windmills, buildings, and all other improvements on the farm. Price $23 per acre net to me. Terms $3,000 cash, balance five annual payments at 6 per cent interest. Good paper. The privilege of withdrawing the option by notice in writing inside of thirty days is reserved. All plowing done to be paid for at $1.25 per acre and possession of buildings retained until April 1, 1910.
Carl Westerland.
Witnesses:
H. H. Steffens,
J. W. A. Fisher.
The plaintiff was a poor, illiterate, hard-working Norwegian, of weak and unsound mind. He called on his banker, who posed as his confidential friend, and heard his tale of woe, and advised him to get away from trouble by selling his land and by giving his friend, the banker, an exclusive right to sell it for him. The banker presented his listing document and said to the weeping and distracted man: Sign there; and he signed it. Then the banker assigned the document to his innocent spouse, and put it on record so as to cloud the title of plaintiff’s land. Of course when the illiterate Norse came to think it over, the signing of that document caused him days and nights of worriment. Then he came to his banker friend and asked leave to withdraw the document, and was told that it had been transferred to some person (whom the banker declined to name); that the holder would give it up for $480, and so the banker kindly took a mortgage on the land and advanced the $480 to himself. In time the mortgage was paid; the maker went *33insane, went to the insane asylum, got out, and recovered a verdict and judgment inviting the banker to refund his $480, and interest. How strange it is that any person should think of appealing such a case to the highest court of justice. Of course the claim is made that in signing the document the Norse knew just what he was doing, and that he was not mislead or deceived, but the claim.is futile. The document is a fraud on its face. No sane man signs such a thing, only when he is deceived. It is needless to review the testimony showing the weals mental condition of the plaintiff, who finally committed suicide, and the way in which he was induced to sign the paper and to mortgage the land to pay $480, and interest, without receiving any value whatever. It is high time for bank cashiers and others to stop trying to get money or property from poor people by such sharp and smooth practices. In a way it is worse than theft, because it is more likely to prey upon the mind and to drive one to insanity and suicide. The judgment should be affirmed.